Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 1 of 13




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       BROWARD DIVISION

                                              Case No.


                                                     )
  DARRELL            NESSA,        CHADWICK          )
  MONFISTON, EDYSON LAMBERT and                      )
  other similarly situated individuals,              )
                                                     )
                    Plaintiffs,                      )
                                                     )
  v.                                                 )
                                                     )
  RIVERHOUSE RESTAURANT ON THE                       )
  WATER, LLC d/b/a JONNY NOBONES AT                  )
  THE OLD RIVERHOUSE VEGAN                           )
  VILLAGE, JONNY NOBONES, and                        )
  JAMES CAMPBELL.                                    )
                                                     )
                                                     )
                   Defendants.                       )


                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         The Plaintiff, DARRELL NESSA (“Nessa”), CHADWICK MONFISTON (“Monfiston”),

  and EDYSON LAMBERT (“Edyson”) (“collectively Plaintiffs”), and other similarly situated

  individuals, sue the Defendants, RIVERHOUSE RESTAURANT ON THE WATER, LLC d/b/a

  JONNY NOBONES AT THE OLD RIVERHOUSE VEGAN VILLAGE (“RIVERHOUSE” or

  “the Corporate Defendant”), JONNY NOBONES (“NOBONES” or “the Individual Defendant”),

  and JAMES CAMPBELL (“CAMPBELL” or “the Individual Defendant”) (collectively

  “Defendants”), and allege:

         1.      This is an action to recover money damages for minimum wage, unpaid overtime

  wages and retaliation under the laws of the United States and Florida. This Court has jurisdiction
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 2 of 13

                                                                                            Case No.


  pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional

  placement) (“the Act”).

         2.      Plaintiff Nessa is a resident of Broward County, Florida, within the jurisdiction of

  this Court, and is otherwise sui juris. Plaintiff is a covered employee for purposes of the Act.

         3.      Plaintiff Monfiston is a resident of Miami-Dade County, Florida, within the

  jurisdiction of this Court, and is otherwise sui juris. Plaintiff is a covered employee for purposes

  of the Act.

         4.      Plaintiff Edyson is a resident of Broward County, Florida within the jurisdiction of

  this Court, and is otherwise sui juris.

         5.      RIVERHOUSE is a Florida corporation duly organized and upon information and

  belief, existing under the laws of the State of Florida.

         6.      RIVERHOUSE conducts engages in and/or carry on business/business venture

  within the State of Florida and at all times material hereto were and is engaged in interstate

  commerce.

         7.      RIVERHOUSE also leases tangible property and/or through brokers owns and

  leases real estate within the State of Florida.

         8.      Individual defendant NOBONES is presently conducting business within the State

  of Florida and/or previously conducted business within the State of Florida during all relevant time

  periods and resides in Broward County.

         9.      NOBONES is an Owner and/or Officer of the Corporate Defendant, conducts

  business in Broward County, Florida and has subjected himself to the laws and regulations of the

  State of Florida.




                                                    2
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 3 of 13

                                                                                             Case No.


         10.     NOBONES is an employer of Plaintiffs within the meaning of Section 3(d) of the

  Act [29 U.S.C.§ 203(d)], in that he acted directly or indirectly in the interests of the Corporate

  Defendant in relation to the employees of the Corporate Defendant, including Plaintiffs.

         11.     NOBONES had operational control of the Corporate Defendant, were involved in

  the day-to-day functions of the Corporate Defendant, provided Plaintiffs with their work schedule,

  and is jointly liable for Plaintiffs’ damages.

         12.     NOBONES is and was, at all times relevant, persons in control of the of the

  Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate (or

  not to compensate) its employees in accordance with the Act.

         13.     The individual defendant CAMPBELL is presently conducting business within the

  State of Florida and/or previously conducted business within the State of Florida during all relevant

  time periods and resides in Broward County.

         14.     CAMPBELL is an Owner and/or Officer of the Corporate Defendant, conducts

  business in Broward County, Florida and has subjected himself to the laws and regulations of the

  State of Florida.

         15.     CAMPBELL is an employer of Plaintiffs within the meaning of Section 3(d) of the

  Act [29 U.S.C.§ 203(d)], in that he acted directly or indirectly in the interests of the Corporate

  Defendant in relation to the employees of the Corporate Defendant, including Plaintiffs.

         16.     CAMPBELL had operational control of the Corporate Defendant, were involved in

  the day-to-day functions of the Corporate Defendant, provided Plaintiffs with their work schedule,

  and is jointly liable for Plaintiffs’ damages.




                                                   3
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 4 of 13

                                                                                           Case No.


         17.      CAMPBELL is and was, at all times relevant, persons in control of the of the

  Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate (or

  not to compensate) its employees in accordance with the Act.

         18.      Defendants willfully and intentionally caused Plaintiffs not to receive regular

  compensation and overtime compensation as required by the laws of the United States as set forth

  above and remains owing Plaintiffs the below wages since the commencement of Plaintiff’s

  employment with the Corporate Defendant as set forth above.

         19.      The acts or omissions giving rise to this Complaint occurred in whole or in part in

  Broward County, Florida.

         20.      All conditions precedent to bringing this action have occurred, been performed or

  been excused.

         21.      Plaintiffs have retained the undersigned counsel in order that their rights and

  interests may be protected. The Plaintiffs have become obligated to pay the undersigned a

  reasonable attorneys’ fee.

                                    GENERAL ALLEGATIONS

         22.      Defendants owned and operated the restaurant RIVERSHOUSE in Fort

  Lauderdale, Florida.

         23.      At all times material, RIVERHOUSE is under the administration and common

  control of the NOBONES and CAMPBELL.

         24.      During their employment Plaintiffs were non-exempt employees and worked under

  the supervision and control of NOBONES and CAMPBELL.

         25.      Because the work performed by Plaintiffs simultaneously benefited Defendants and

  directly or indirectly furthered their joint interest of RIVERHOUSE, NOBONES and CAMPBELL



                                                   4
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 5 of 13

                                                                                             Case No.


  is the joint employer of Plaintiffs under the Act’s broad definition of “employer,” (29. U.S.C.

  §203(d)).

          26.    Defendants employed Plaintiff Nessa and agreed to pay him a rate of $13/hour.

          27.    Defendants employed Plaintiff Monfiston and agreed to pay him a rate of $13/hour.

          28.    Defendants employed Plaintiff Lambert and agreed to pay him a rate of $11/hour.

          29.    Defendants continuously promised to pay Plaintiffs, however, they were never

  paid.

          30.    Plaintiffs complained numerous times to Defendant about their payment and were

  told by NOBONES to stop bothering him.

          31.    On or about November 23, 2020, Plaintiffs complained, through the undersigned,

  and demanded payment for their services.

          32.    To date, the Plaintiffs have not been paid their wages.

                       COUNT I: FEDERAL MINIMUM WAGE VIOLATION

          33.    Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1

  through 32 above as if set out in full herein.

          34.    29 U.S.C. § 206 (a) (1) states “...an employer must pay a minimum wage of $5.15/hr

  to an employee who is engaged in commerce...” [29 U.S.C. § 206 (a) (1)]". On July 24, 2009, the

  Federal minimum wage was raised to $7.25/hr.

          35.    Between October 11, 2020 through November 22, 2020, Plaintiffs worked an

  average of 40 hours or more a week for the Defendants.

          36.    Plaintiffs were not paid any wages for said work in violation of the Act.

          37.    Defendants are joint employers pursuant to 29 C.F.R §791.2 and, at all times

  pertinent to this Complaint, were engaged in interstate commerce. Defendants obtain and solicit



                                                   5
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 6 of 13

                                                                                              Case No.


  funds from non-Florida sources, accept funds from non-Florida sources, use internet and

  telephonic transmissions going over state lines to do their business, transmit funds outside the State

  of Florida, and otherwise regularly engage in interstate commerce. Upon information and belief,

  the combined annual gross $500,000 per annum, and/or Plaintiffs by virtue of working in

  interstate commerce, otherwise satisfy the Act’s requirements.

         38.       By reason of the foregoing, Defendants are enterprises engaged in commerce and/or

  in the production of goods for commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. §

  203(r) and 203(s). Therefore, Defendants’ businesses qualify for enterprise coverage.

         39.       Plaintiffs were non-exempt employees who, through their daily activities regularly

  handled or worked on goods that were moved across state and international lines at any time in the

  course of business, therefore Defendants qualify for individual coverage.

         40.       Defendants unlawfully failed to pay minimum wages to Plaintiffs. Plaintiffs seek

  to recover their wages accumulated from October 11, 2020 to November 22, 2020 or

  approximately 7 weeks as follows:

                   A.     Darrell Nessa:

               •   Calculation: 10/20/2- 11/15/20 = 140.5 hrs x $13/hr = $1,824.00

                   B.     Chadwick Monfiston:

               •   Calculation: 10/11/20 – 10/31/20 = 78.95 x $13/hr = $ 1,021.00

                   C.     Edyson Lambert:

               •   Calculation:

                   10/12/20-10/25/20 = 80 hrs x $11/hr = $880.00.

                   10/26/20 – 11/8/20 = 40 hrs x $11/hr = $440.00

                   11/9/20 – 11/22/20 = 7.14 hrs x $11 = $78.54
                   Total: $1,398.54

                                                    6
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 7 of 13

                                                                                           Case No.


         41.     The records, if any, concerning the numbers of hours actually worked by Plaintiffs

  and the compensation actually paid to them should be in the possession and custody of Defendants.

  However, upon information and belief, Defendants did not maintain accurate and complete time

  records of hours worked by Plaintiffs.

         42.     Defendants violated the record keeping requirements of the Act, 29 CFR Part 516.

         43.     Defendants violated the posting requirements of 29 U.S.C. § 516.4.

         44.     NOBONES        AND     CAMPBELL       are   owners/officers/supervisors    of   the

  RIVERHOUSE and are employers of Plaintiffs within the meaning of Section 3(d) of the Act in

  that they acted directly in the interests of the RIVERHOUSE in relation to its employment of

  Plaintiffs. NOBONES AND CAMPBELL had operational control of the business and are jointly

  and severally liable for Plaintiffs’ damages.

         45.     NOBONES AND CAMPBELL were and are, at all times relevant, persons in

  control of the RIVERHOUSE’s financial affairs and can cause RIVERHOUSE to compensate (or

  not to compensate) its employees in accordance with the Act.

         46.     Defendants willfully and intentionally refused to pay Plaintiffs minimum wages

  and knew and/or showed reckless disregard of the provisions of the Act concerning the payment

  of minimum wages as required by the Act and remain owing Plaintiffs these minimum wages since

  the commencement of Plaintiffs’ employment with Defendants as set forth above, and Plaintiffs

  are entitled to recover double damages. Defendants never posted any notice, as required by the Act

  and Federal Law, to inform employees of their federal rights to overtime and minimum wage

  payments.

         47.     Plaintiffs have retained the law offices of the undersigned attorney to represent

  them in this action and are obligated to pay a reasonable attorneys’ fee.



                                                  7
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 8 of 13

                                                                                           Case No.


                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs, respectfully request that this Honorable Court:

         A.      Enter judgment for Plaintiffs and against the Defendants on the basis of
                 Defendants’ willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201et
                 seq. and other Federal Regulations;

         B.      Award Plaintiffs actual damages in the amount shown to be due for unpaid
                 minimum wages with interest;

         C.      Award Plaintiffs an equal amount in double damages/liquidated damages;

         D.      Award Plaintiffs reasonable attorneys' fees and costs of suit; and,

         E.      Grant such other and further relief as this Court deems equitable and just and/or
                 available pursuant to Federal Law.

                                           JURY DEMAND

         Plaintiffs demand trial by jury of all issues triable as of right by jury.

                   COUNT II: FAILURE TO PROMPTLY PAY PLAINTIFFS

         48.     Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1

  through 32 above as if set out in full herein.

         49.     Plaintiffs were employed with Defendants from approximately October 11, 2020

  through November 22, 2020.

         50.     Defendants agreed to pay Plaintiff Nessa at a rate of $13/hour; Plaintiff Monfiston

  at a rate of $13/hour; and, Plaintiff Lambert at a rate of $11/hour.

         51.     Defendants violated the Act’s prompt payment requirements, 29 U.S.C. §206, by

  failing to pay Plaintiffs on a regular and customary payday(s).

         52.     Defendants knew and/or showed reckless disregard for the provisions of the Act

  and its regulations concerning prompt, regular payment of wages.

         53.     Plaintiffs are entitled to recover liquidated damages in an amount equal to their



                                                    8
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 9 of 13

                                                                                            Case No.


  actual damages, for the Defendants’ Acts violations.

         54.     Plaintiffs have retained the law offices of the undersigned attorney to represent

  them in this action and are obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that this Honorable Court:

         A.      Judgment in their favor and against Defendants for all unpaid wages due or payable;

         B.      Award Plaintiffs an equal amount in double damages/liquidated damages;

         C.      Prejudgment and post-judgment interest;

         D.      Award Plaintiffs reasonable attorneys' fees and costs of suit; and,

         E.      Grant such other and further relief as this Court deems equitable and just and/or
                 available pursuant to Federal Law.

                                           JURY DEMAND

         Plaintiffs demand trial by jury of all issues triable as of right by jury.

               COUNT III: WAGE AND HOUR FEDERAL OVERTIME (FLSA)

        55.      Plaintiff Lambert re-adopts each and every factual allegation as stated in paragraphs

  1 through 32 above as if set out in full herein.

        56.      This action is brought by Plaintiff Lambert to recover from Defendants overtime

  wages, as well as an additional amount as liquidated damages, costs, and reasonable attorney’s

  fees under the provisions of 29 U.S.C. § 201 et seq., and also under the provisions of 29 U.S.C. §

  207. 29 U.S.C. § 207 (a)(1) states, “No employer shall employ any of his employees… for a work

  week longer than 40 hours unless such employee receives compensation for his employment in

  excess of the hours above-specified at a rate not less than one and a half times the regular rate at

  which he is employed.”

        57.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

                                                     9
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 10 of 13

                                                                                               Case No.


  U.S.C. § 216(b). Defendants are and, at all times pertinent to this complaint, were engaged in

  interstate commerce. At all times pertinent to this complaint, Defendants operated as joint

  employers which sells and/or markets its services and/or goods to customers from throughout the

  United States and from outside of the United States, and also provides its services for goods sold

  and transported from across state lines of other states, and Defendants obtain and solicit funds

  from non-Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions

  going over state lines to do their business, transmit funds outside the State of Florida, and otherwise

  regularly engages in interstate commerce, particularly with respect to its employees and customers.

  Upon information and belief, the annual gross revenue of Defendants were at all times material

  hereto in excess of $500,000.00 per annum, and/or Plaintiffs, and those similarly-situated, by

  virtue of working in interstate commerce, otherwise satisfy the FLSA’s requirements.

        58.      By reason of the foregoing, Defendants are and were, during all times hereafter

  mentioned, an enterprise engaged in commerce or in the production of goods for commerce as

  defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff Lambert, and

  those similarly-situated, were engaged in interstate commerce for Defendants. Defendants’

  business activities involve those to which the FLSA applies.           Defendants operate a rental

  community and, through its business activity, affects interstate commerce. Plaintiffs’ work for

  Defendants likewise affects interstate commerce.

        59.      While employed by Defendants, Plaintiff Lambert routinely worked in excess of 40

  hours per week without being compensated at a rate of not less than one and one half times the

  regular rate at which he was employed.

        60.      Plaintiff Lambert was not compensated for any work done and specifically was not

  compensated for any overtime work performed in excess of 40 per week.



                                                    10
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 11 of 13

                                                                                           Case No.


        61.        Plaintiff Lambert seek unpaid overtime wages from 3 years from the filing of their

  initial Complaint.

        62.        Prior to the completion of discovery and to the best of Plaintiff Lambert’s

  knowledge, at the time of the filing of this complaint, Plaintiff Lambert’s good faith estimate of

  unpaid wages are as follows:

               •   10/12/20-10/25/20 = 28.15 overtime hours x $16.50 (overtime rate) = $464.48

               •   10/26/20 – 11/8/20 = $10.70 overtime hours x $16.50 (overtime rate) = $176.55

                    •     Total: $641.03

                    •     Liquidated Damages: $641.03


         63.       At all times material hereto, Defendants failed to comply with Title 29 U.S.C. §§

   201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff Lambert performed services

   and worked in excess of the maximum hours provided by the FLSA but no provision was made

   by Defendants to properly pay him at the rate of time and one half for all hours worked in excess

   of 40 hours per workweek as provided in said FLSA.

         64.       Defendants knew and/or showed reckless disregard of the provisions of the FLSA

   concerning the payment of overtime wages as required by the Fair Labor Standards Act and

   remains owing Plaintiff Lambert, these overtime wages since the commencement of Plaintiff

   Lambert’s employment and Plaintiff Lambert is entitled to recover double damages. Defendants

   never posted any notice, as required by the Fair Labor Standards Act and Federal Law, to inform

   employees of their federal rights to overtime payments.

         65.       Defendants willfully and intentionally refused to pay Plaintiff Lambert overtime

   wages as required by the law of the United States as set forth above and remains owing Plaintiff



                                                   11
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 12 of 13

                                                                                           Case No.


   Lambert these overtime wages since the commencement of Plaintiff Lambert’s employment with

   Defendants as set forth above.

         66.     Defendants willfully and intentionally failed to keep records of all hours worked by

   Plaintiff Lambert and of all payments made to Plaintiff Lambert pursuant to the Act and the Code

   of Federal Regulations.

         67.     Plaintiff Lambert has retained the law offices of the undersigned attorney to

   represent them in this action and are obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Lambert, respectfully request that this Honorable Court:

         A.      Enter judgment for Plaintiff and against Defendants on the basis of Defendants’

  willful violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. and other Federal

  Regulations; and

         B.      Award Plaintiff actual damages in the amount shown to be due for unpaid minimum

  wages and overtime compensation for hours worked in excess of forty per week, with interest; and

         C.      Award Plaintiff an equal amount in double damages/liquidated damages; and

         D.      Award Plaintiff reasonable attorneys' fees and costs of suit; and

         E.      Grant such other and further relief as this Court deems equitable and just and/or

  available pursuant to Federal Law.

                                           JURY DEMAND

         Plaintiffs demand trial by jury of all issues triable as of right by jury.



     Dated: December 22, 2020.




                                                    12
Case 0:20-cv-62644-AHS Document 1 Entered on FLSD Docket 12/22/2020 Page 13 of 13

                                                                          Case No.

                                                Respectfully submitted,

                                                By:_s/ Ria N. Chattergoon
                                                Ria N. Chattergoon, Esquire
                                                Fla. Bar No.: 015099
                                                Email: ria@therclawgroup.com
                                                RC Law Group
                                                3900 Hollywood Blvd., Suite 301
                                                Hollywood, FL 33021
                                                Telephone: (954) 400-1620
                                                Facsimile: (954) 400-1676




                                       13
